     Case 2:21-cv-00154-TLN-KJN Document 11 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB WOOLERY,                                   No. 2: 21-cv-0154 KJN P
12                        Plaintiff,
13            v.                                       ORDER & FINDINGS &
                                                       RECOMMENDATIONS
14    LASSEN COUNTY JAIL, et al.,
15                        Defendants.
16
17           By order filed March 2, 2021, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. Thirty days from that date have now passed, and

19   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

21   district judge to this action; and

22           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

23   Local Rule 110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                      1
     Case 2:21-cv-00154-TLN-KJN Document 11 Filed 04/13/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District
 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: April 13, 2021
 4

 5

 6

 7
     Woool154.fta
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
